Citation Nr: 1717741	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-36 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period from August 28, 2007 to August 13, 2008, in excess of 30 percent for the period from August 14, 2008 to September 16, 2011, in excess of 50 percent from September 17, 2011 to May 11, 2016, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to May 1991, August 2001 to April 2002, May 2002 to January 2003, March 2003 to May 2003, March 2005 to June 2006, and from July 2006 to August 2007.  He also had additional service in the Texas Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a Board hearing in January 2015.  This case last before the Board in December 2016, when the issue of an increased evaluation for PTSD was remanded for additional development and clarification.  During the pendency of the appeal, in a January 2017 rating decision, the AOJ awarded the Veteran a 70 percent evaluation for his PTSD beginning May 11, 2016.  The Board has therefore recharacterized this issue on appeal in order to comport with that award of benefits.  This case has been returned to the Board for further appellate review at this time.

Further, during the appeal period, the Veteran filed a claim for TDIU; the Board has taken jurisdiction over that claim at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App 447 (2009).

As a final initial matter, the Board acknowledges that the Veteran has filed a September 2015 notice of disagreement with a March 2015 rating decision regarding bilateral lower extremities, bilateral feet, and low back claims.  The AOJ has acknowledged receipt of those notices of disagreement, although no statement of the case respecting those issues has yet been issued.  The Board, however, declines to exercise jurisdiction over those claims under Manlincon v. West, 12 Vet. App. 238 (1999) at this time, in order to allow the AOJ the time necessary to process those issues appropriately.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record showed the Veteran applied for VA Vocational Rehabilitation services in April 2016.  After a review of the file, it does not appear that those VA Vocational Rehabilitation records have been obtained and associated with the claims file.  As these records are potentially relevant to the Veteran's claims of an increased evaluation for PTSD and entitlement to a TDIU, a remand is necessary to obtain those outstanding records, as well as any ongoing VA treatment records at this time.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Harlingen VA Health Care Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain all of the Veteran's VA Vocational Rehabilitation records and associate those documents with the claims file.  In the event of a negative search, or if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of an increased evaluation for PTSD and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


